Citation Nr: 1028030	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a left knee disability 
(claimed or characterized as a left knee injury and left knee 
arthritis), to include as secondary to service-connected post 
traumatic anterolateral instability of the right knee and 
service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to January 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision and a March 2007 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The issue raised by the Veteran was characterized as entitlement 
to service connection for a left knee injury in the February 2006 
RO rating decision.  In the March 2007 rating decision, the RO 
addressed the claimed issue of the Veteran's entitlement to 
service connection for left knee arthritis.  The Board notes that 
alternative theories of entitlement regarding the same benefit 
are encompassed within a single issue.  See Roebuck v. Nicholson, 
20 Vet. App. 307, 313 (2006); Bingham v. Nicholson, 421 F.3d 
1346, 1348-49 (Fed. Cir. 2005); see also Robinson v. Shinseki, 
557 F.3d 1355, 1361 (Fed. Cir. 2009).  As such, the Board has 
recharacterized this issue as indicated above to include both a 
left knee injury and left knee arthritis.

On his October 2006 substantive appeal on a VA Form 9, the 
Veteran requested a hearing before a member of the Board at his 
local RO.  He clarified that he desired a local hearing with the 
decision review office (DRO) on the attached appeal hearing 
options form.  The DRO hearing was scheduled for January 5, 2009.  
However, the Veteran failed to appear.  His hearing request 
therefore is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

This case was previously before the Board in October 2009 when it 
was remanded for further development.  The required development 
substantially having been completed, adjudication may proceed. 
 See Stegall v. West, 11 Vet. App. 268 (1998).




FINDING OF FACT

The evidence of record does not show that the Veteran's current 
left knee disability is related to service, to his service-
connected post traumatic anterolateral instability of the right 
knee, or to his service-connected degenerative joint disease of 
the right knee.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letters dated in December 2004 and February 2005 of 
the evidence required to establish direct and secondary service 
connection, the evidence not of record necessary to substantiate 
his claim for service connection on these bases, and the 
Veteran's and VA's respective duties for obtaining evidence.  The 
notice provided in these letters did not address how VA 
determines disability ratings and effective dates if service 
connection is awarded.  Such error, however, did not prejudice 
the Veteran given that service connection is being denied, and 
hence no rating or effective date will be assigned.  Indeed, the 
Board notes that in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), 
the United States Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.  Under these 
circumstances described above, the Board finds that the 
notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination and 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and private treatment records from Dr. N.L.  
Medical examinations with associated medical opinions were 
afforded to the Veteran in July 2000, January 2006, and January 
2010.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for a left 
knee disability.  He contends that this disability resulted from 
his service-connected post traumatic anterolateral instability of 
the right knee and/or his service-connected degenerative joint 
disease of the right knee.  Specifically, he contends that his 
right knee disabilities caused him to walk with a limp and shift 
more weight to his left side, which in turn caused his left knee 
disability.

Direct service connection means that the facts establish that a 
current disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection means that the evidence shows that a 
current non-service-connected disability is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires showing (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

Service treatment records do not reveal that the Veteran ever 
complained of, received treatment for, or was diagnosed with any 
left knee problem.  In May 1980, however, he complained of pain 
in both of his legs and feet.  A diagnosis of strained, tired 
muscles was given.

Subsequent to service in April 1985, the Veteran was afforded a 
VA medical examination.  He denied left knee problems at that 
time.

The Veteran began seeking treatment for his left knee from VA as 
early as 1999.  VA treatment records dated from June of that year 
to January of 2000 contain impressions of knee pain, left knee 
discomfort, and questionable degenerative joint disease of the 
left knee.

A VA joints examination was performed on the Veteran in July 
2000.  He reported that his left knee had been symptomatic for 
approximately two to three years.  Magnetic resonance imaging 
(MRI) of the left knee revealed abnormalities including a 
degenerative meniscal tear.  The medical examiner opined that he 
"did not think [the Veteran's] left knee condition is a result 
of [his] service-connected right knee, but rather ... can be 
accounted for by the findings noted ... on the MRI scan."

Diagnoses of knee pain, knee pain status post injury, and 
degenerative joint disease of the knees are contained in VA 
treatment records dated from January 2003 to August 2004.

Private treatment records from Dr. N.L. dated from November 2004 
to December 2005 reflect diagnoses of probable mild 
chondromalacia of the knees, chondromalacia (no knee specified), 
and synovitis versus meniscal tear of the left knee.

Another VA joints examination was performed on the Veteran in 
January 2006.  Although the medical examiner reviewed the July 
2000 VA joints examination report regarding the Veteran's left 
knee, no new findings or opinion was rendered in this regard.

After MRI of the Veteran's left knee in March 2006 revealed, 
among other things, a tear of the lateral meniscus, Dr. N.L. gave 
diagnoses of lateral meniscal tear of the left knee and lateral 
meniscal tear of the left knee with pain.

In VA treatment records dated from March 2007 to July 2009, 
diagnoses of degenerative joint disease of the knees, bilateral 
knee osteoarthritis with bilateral lateral meniscal tears, 
bilateral lateral knee pain, bilateral knee pain for 23 years, 
and left knee pain were provided.  The second of these diagnoses 
was made after MRI was conducted in August 2008.

The Veteran underwent a third VA joints examination in January 
2010.  He reported the onset of left knee problems in 
approximately 1990.  After reviewing the claims file and 
interviewing and examining the Veteran, the medical examiner made 
diagnoses of left knee osteoarthritis and lateral meniscal tear.  
She opined that the Veteran's "left knee condition is less 
likely than not caused by or related [to his] service-connected 
right knee condition."  In rendering this opinion, she noted 
that there is no medical evidence supporting contralateral joint 
causation or altered gait theory.  The medical examiner also 
pointed out that the Veteran's left knee began to be symptomatic 
after service and that no mechanism of causation for his left 
knee disability was revealed by the medical record and claims 
file.  She further indicated that knee osteoarthritis is not rare 
for an individual of the Veteran's age and, because his 
osteoarthritis is equal in degree bilaterally, is part of a 
natural aging process.

In light of the evidence, the Board finds that entitlement to 
service connection for a left knee disability is not warranted.  
The Veteran currently is diagnosed with several left knee 
problems, including osteoarthritis of the left knee and a lateral 
meniscal tear of the left knee.  However, there is no evidence 
that he incurred or aggravated any left knee problem while in 
service.  The Veteran does not identify any in-service event 
which resulted in a left knee injury or problem or which 
exacerbated such an injury or problem.  His service treatment 
records also do not reveal any such event.  While they include a 
single report of bilateral leg and feet pain, absent from these 
records is any indication that the Veteran ever complained of, 
received treatment for, or was diagnosed with any problem 
specific to his left knee.  Further, the Veteran denied left knee 
problems at his VA medical examination in April 1985, three 
months after his discharge.

There also is no evidence associating any of the problems 
comprising the Veteran's left knee disability with his service.  
The opinion of the medical examiner who conducted the January 
2010 VA joints examination that there is no such association is 
evident given that she noted that the Veteran's left knee 
problems first manifest after service, that no mechanism of 
causation for the Veteran's left knee disability was revealed by 
the medical record and claims file, which includes his service 
treatment records, and that his bilateral knee osteoarthritis is 
a natural aging process.  Further, the Court has held that when 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Here, the first documented complaints of left knee 
symptomatology appear in VA treatment records dated in 1999.  The 
absence of any evidence of the Veteran's complaint of or 
treatment for a left knee problem for approximately 14 years 
after his separation from service is significant evidence against 
his claim.

With respect to secondary service connection, the only evidence 
that any of the problems comprising the Veteran's left knee 
disability were proximately caused or aggravated by his service-
connected post traumatic anterolateral instability of the right 
knee and/or his service-connected degenerative joint disease of 
the right knee is his contention that this is the case.  However, 
he is not competent to render an opinion on the etiology of 
complex health problems like his left knee disability.  Such an 
opinion requires specialized medical training that a lay person 
like the Veteran lacks.  See Espiritu, 2 Vet. App. at 492; Layno 
v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The VA medical examiners who conducted the 
Veteran's July 2000 and January 2010 joints examinations opined 
that the problems comprising his left knee disability were not 
related to his service-connected right knee disabilities.  While 
the medical examiner who conducted the July 2000 examination did 
not provide a basis for his opinion, the opinion of the medical 
examiner who conducted the January 2010 examination was well 
supported by the lack of medical evidence supporting 
contralateral joint causation or altered gait theory and the fact 
that the Veteran's bilateral knee osteoarthritis is a natural 
aging process.

Accordingly, service connection for a left knee disability is 
denied on a direct and secondary basis.  In reaching these 
decisions, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not applicable.   38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a left knee disability, to 
include as secondary to service-connected post traumatic 
anterolateral instability of the right knee and service-connected 
degenerative joint disease of the right knee, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


